TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
              FAX to: Cathy S. Lusk, Clerk, 12th Court of Appeals, Tyler, at (903)593-2193
                                                                                     FILED IN
                                                                                 12th COURT OF APPEALS
                                                                                      TYLER, TEXAS
Court of Appeals No. (If known):    12 - 15            -   00170                -7/27/2015
                                                                                   CV 10:24:45 AM
                                                                                      CATHY S. LUSK
Trial Court Style:          DONALD ROGER MILLS, ET AL VS.                                 Clerk
                                                                              EOG RESOURCES,      ET AL

Trial Court & County:               145TH DISTRICT COURT, NACOGDOCHES COUNTY, TX
Trial Court No.: C1127605

Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due:         7.28.15

Anticipated Number of Pages of Record:           400

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either
        pay the required fee or to make arrangements to pay the fee for preparing the record.
       my duties listed below preclude working on this record:



       Other. (Explain.): I have been working on this and three other appeals simultaneously, and I’m just
not finished with this one yet. I have put it on the back burner, so to speak, awaiting clarification from the
visiting trial judge on an issue regarding the exhibits. Unfortunately, he is out of pocket until sometime in
September. If I could have an additional 30 days, I am hopeful he will be back in a place where he is able to
return my email. In addition, that will give me time to finish preparing the rest of the record.



I anticipate this record will be completed and forwarded to the 12th Court of Appeals by               8.28.15
    , and I hereby request an additional         30         days within which to prepare it. TEX. R. APP. P.
37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.
7.27.15                                                /s/Candace A. Parke

Date                                                Signature

       936.560.7797                                 Candace A. Parke

Office Phone Number                                 Printed Name

__cparke@co.nacogdoches.tx.us__                     Official      Reporter,             145th      District     Court
E-mail Address (if available)                               Official Title
Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsL/Tyler/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

         Certificate requirements. A certificate of service must be signed by the person who made the service
         and must state:

         (1) the date and manner of service;
         (2) the name and addresses of each person served; and
         (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                              Lead Counsel for APPELLEE(S):



Name: Richard L. Merrill                                    Name:             William A. Guidry

Address: 12 Greenway Plaza, Suite 101                       Address:      P. O. Box 631178

Houston, Texas 77046                                        Nacogdoches, Texas 75963-1178

Phone no.: 713.961.1408                                     Phone No. 936.560.6954

Attorney for: Parrish Testamentary Trust                    Attorney for:      Donald Roger Mills, et al

Lead Counsel for APPELLANT(S):                              Lead Counsel for APPELLEE(S):

Name:      Berry D. Bowen                                   Name:

Address: 3014 Brazos Street                                 Address:

Houston, Texas 77006

Phone no.: 713.521.3525                                     Phone no.:

Attorney for:                                               Attorney for:



Additional                               information,                                   if                       any: